Fourth Court of Appeals
                                              San Antonio, Texas
                                                     October 31, 2017

                                                    No. 04-17-00318-CV

                                               Lisa Bueno MARTINEZ,
                                                      Appellant

                                                              v.

        FURMANITE AMERICA, INC., Furmanite Corporation, Furmanite Louisiana, LLC f/k/a
        Furmanite US GSG LLC, Galbraith Contracting, Inc., Southcross Energy Partners GP, LLC,
        Southcross Energy Partners, LP, Southcross NGL Pipeline, Ltd., Estate of Dennis Henneke,
                                               Appellees

                         From the 229th Judicial District Court, Duval County, Texas
                                       Trial Court No. DC-16-139-C
                                Honorable Ana Lisa Garza, Judge Presiding

                                                         ORDER
             Appellee Estate of Dennis Henneke’s Motion for Extension of Time to File Brief has this
      date been received and filed in the above styled and numbered cause. Extension of time to file
      the Appellee’s brief is this date GRANTED. Time is extended to December 11, 2017.
                                                                    PER CURIAM
      ATTESTED TO:           __________________________________
                            KEITH E. HOTTLE,
                            Clerk of Court
cc:             Andrew J. Sarne                                      Brantley Ross Pringle, Jr.
                5051 Westheimer Road, 10th FL                        900 Congress Avenue, Suite 500
                HOUSTON, TX 77002-6394                               Austin, TX 78701

                Mark R. Strandmo                                     Keith Andrew Robb
                17339 Redland Road                                   9201 N. Central Expressway, Suite 600
                San Antonio, TX 78247                                Dallas, TX 75231

                Craig S. Smith                                       Mike Thompson, Jr.
                14493 S. Padre Island Drive, Suite A (P.M.B. 240)    221 West 6th Street
                Corpus Christi, TX 78418                             suite 1800
                                                                     Austin, TX 78701
                Darrell L. Barger
                800 N. Shoreline Blvd., Ste. 2000                    Gregory Arthur Holloway
                Corpus Christi, TX 78401-3755                        4300 One Houston Center
                                                                     Houston, TX 77010
                Christopher C. Pappas
                5051 Westheimer Road 10th FL
                Houston, TX 77002